Case 5:20-cm-00007-ELW Documenti_ Filed 01/16/20 Page 1 of 17 PagelD #: 1
AO 106 (Rev. 04/10) Application for a Search Warrant .

USDETRICT COURT
UNITED STATES DISTRICT COURT ’NSSTARKANSAS

 

for the
Wester District of Arkansas JAN 16 2020
Fayetteville Division DOUGLAS F. YOUNG, Clerk
y
Depaty Clerk

In the Matter of the Search of ) ’

1513 S. Dixieland Road 68A ) CaseNo. 2°29 C™ O71

Rogers, AR 72758 )

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe property to
be searched and give its location): See Attachment A.

located in the Western District of Arkansas, there is now concealed (identify the person or describe the property to be seized):
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

HM evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
MM property designed for use, intended for use, or used in committing a crime;

CL) a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description

18 U.S.C. §§ 2252/2252A Possession/Distribution of Child Pornography
The application is based on these facts: ©

V Continued on the attached sheet.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

fi

Applicant's signature

Thomas Wooten, TFO Homeland Security Investigations
Printed name and title

Sworn to before me and signed in my presence. .
| J Watdimana.
Date: wla0ao ha WW

Judge's signature

City and state: Fayetteville, Arkansas Erin L. Wiedemann, Chief United States Magistrate Judge
Printed name and title
Case 5:20-cm-00007-ELW Documenti_ Filed 01/16/20 Page 2 of 17 PagelD #: 2

ATTACHMENT A
DESCRIPTION OF PROPERTY TO BE SEARCHED

Any and all areas of 1513 S. Dixieland Road 68A, Rogers, Arkansas 72758 (the “SUBJECT
PREMISES”), more particularly described as a single-story long-term care facility with brown
colored bricks and a white flat roof. The SUBJECT PREMISES is located on the inside of the

building marked 68A.

 
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 3 of 17 PageID#: 3 |

ATTACHMENT B
ITEMS TO BE SEARCHED FOR AND SEIZED

a

a. Images of child pornography, including any and all digital images stored on
devices capable of such, and files containing images of child pornography in any
form wherever it may be stored or found including, but not limited to:

i. any and all computer hardware and software capable of storing, accessing,
sending or receiving digital information, computer system, computer tablet, smart
phones, micro SD cards, and related peripherals, or any other device capable of
accessing the internet and/or storing digital data; tapes, cassettes, cartridges,
streaming tape, commercial software and hardware, internal or external storage
devices, computer disks, disk drives, monitors, computer printers, modems, tape
drives, disk application programs, data disks, system disk operating systems,
magnetic media floppy disks, hardware and software operating manuals, tape
systems and hard drive and other computer related operation equipment, digital
cameras, scanners, computer photographs, Graphic Interchange formats and/or
photographs, undeveloped photographic film, slides, and other visual depictions
of such Graphic Interchange formats (including, but not limited to, JPG, GIF, TIF,
AVI, and MPEG), and any electronic data storage devices including, but not
limited to cellular telephones, hardware, software, diskettes, backup tapes, CD-
ROMS, DVD, Blue Ray players, Flash memory devices, and other storage
mediums; any input/output peripheral devices, including but not limited to
passwords, data security devices and related documentation, and any
hardware/software manuals related to or used to: visually depict child
pornography; contain information pertaining to the interest in child pornography;
and/or distribute, receive, or possess child pornography, or information pertaining
to an interest in child pornography, or information pertaining to an interest in
child pornography;

il. any and all applications (apps) contained on any electronic device, books and
magazines, digital or otherwise, containing visual depictions of minors engaged in
sexually explicit conduct or involving the physical description of sexual activity
involving minors

iii. originals, copies, and negatives of visual depictions of minors engaged in sexually
explicit conduct, as defined in 18 U.S.C. § 2256; and

iv. motion pictures, films, videos, film negatives, digital or print copies, and other
recordings of visual depictions of minors engaged in ‘sexually explicit conduct, as
defined in 18 U.S.C. § 2256; .

b. information or correspondence pertaining to the possession, receipt or distribution of
visual depictions of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256,
that were transmitted or received using computer or any internet capable device, or any other
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 4 of 17 PagelD #: 4

facility or means of interstate or foreign commerce, common carrier, or the U.S. mail including,
but not limited to:

i. envelopes, letters, electronic mail, chat logs, and electronic messages, establishing
possession, access to, or transmission through interstate or foreign commerce,
including by United States mail or by computer, of visual depictions of minors
engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256; and

ii. books, records, and any other written or digital information bearing on the
production, reproduction, receipt, shipment, orders, requests, trades, purchases, or
transactions of any kind involving the transmission through interstate or foreign
commerce including by United States mail or by computer of any visual depiction
of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256;

c. Any and all credit card information including but not limited to bills and payment records
for subscription to internet or non internet-based companies allowing access to images of minors
engaging in sexually explicit activities, or reflecting the purchase of or access to any material
related to child pornography;

d. Any and all correspondence pertaining to the possession, receipt or distribution of visual
depictions of minors engaged in sexually explicit conduct, as defined in Title 18, United States
Code, Section 2256 whether transmitted or received using computer, a facility or means of
interstate commerce, common carrier, or mail.

e. Any and all computer-related documentation to include written, recorded, printed, or
electronically stored material which explains or illustrates how to configure or use computer
hardware, software, or other related items. In addition to passwords, to include alphanumeric
strings, pass-phrases, password files, and similar decryption codes necessary to access data that
‘ is encrypted or otherwise inaccessible.

f. Any and all security devices, to include physical keys, encryption devices, "dongles", and
similar physical items needed to gain access to associated computer hardware. In addition,
peripherals, equipment that send data to, or receive data from, computer hardware, but do not
normally store user data, such as keyboards, mice, printers, scanners, plotters, video display
monitors, modems, cables, and certain types of facsimile machines.

g. Any and all address books, names, and lists of names and addresses of minors visually
depicted while engaged in sexually explicit conduct, as defined in Title 18, United States Code,
Section 2256.

h. Any and all diaries, notebooks, notes and any other electronic records reflecting personal
contact and any other activities with minors visually depicted while engaged in sexually explicit
conduct, as defined in Title 18, United States Code, and Section 2256.

k. In searching the data, the computer personnel may copy all of the data contained in the
computer equipment and storage devices. In doing so, the search is authorized to allow the
Case 5:20-cm-00007-ELW Documenti_ Filed 01/16/20 Page 5 of 17 PagelD #: 5

computer personnel to recover and examine: all images. contained upon any seized device
wherever they may be found, a search of unallocated spaces for images related to child
pornography, a search to identify Peer-to-Peer programs, a search of terms related to child
pornography, and any other search and examination that would reveal the existence of child
pornography on the seized item including deleted, hidden, accessing applications (apps), and/or
encrypted data. Emails, data files, and any other electronic information related to the ownership
of the seized electronic media may be copied, imaged and examined during purposes of
conducting the forensic examination.
Case 5:20-cm-00007-ELW Documenti_ Filed 01/16/20 Page 6 of 17 PagelD #: 6

ATTACHMENT C
Affidavit in Support of Application for Search Warrant

I, Thomas Wooten, being duly sworn, depose and state as follows:

1. I am a Task Force Officer with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), currently assigned to the Assistant Special
Agent in Charge Office in Fayetteville, Arkansas. Since June of 2000, I have been a
police officer / detective with the Springdale, Arkansas Police Department. As such, I
am authorized by the State of Arkansas to apply for and execute search warrants, arrest
warrants and other instruments of the court. As a police officer / detective, I have
received specialized training in matters related to criminal investigation, specifically but
not limited to the area of sexual exploitation of minors, drug distribution, and money
laundering. Since August of 2017, I have been assigned as a Task Force Officer to
Homeland Security Investigations (HSI), a component of the U.S. Department of
Homeland Security. As a Task Force Officer (TFO) with HSI I primarily investigate
_crimes related to the sexual exploitation of minors. Prior to joining HSI, I attended a 40-
hour training session covering Title 8, Title 18, Title 19 and Title 21 of the United States
Code. As such, I am a law enforcement officer within the meaning of Section 115(c)(1)
of Title 18 United States Code, who is authorized by law or Goveiiates agency to
engage in or supervise the prevention, detection, investigation and/or prosecution of any
violation of Federal and State criminal law. Since joining HSI as a taskforce officer, your
Affiant has received training in Cellebrite Mobile Forensics, Passmark

Software/OSForensics Triage tools, and has obtained certifications as a Cellebrite
Case 5:20-cm-00007-ELW Documenti_ Filed 01/16/20 Page 7 of 17 PagelD #: 7

Certified Operator, Cellebrite Certified Physical Analyst and OSForensics Triage Operator.

2. This Affidavit is being submitted in support of an application for a search
warrant for the premises located at 1513 S. Dixieland Road 68A, Rogers, Arkansas 72758 the
“SUBJECT PREMISES”. As such, it does not include all of the information known to me as
part of this investigation, but only information sufficient to establish probable cause for the

requested search warrant.

Statutory Authority

3. This investigation concerns alleged violations of Title 18, United States Code,
Sections 2252 and 2252A, relating to material involving the sexual exploitation of minors, which

has been defined in Title 18 U.S.C. 2256, as an individual under 18 years of age.

a. Under 18 U.S.C. Section 2252(a)(1) (transportation), 2252(a)(2) (receipt
and distribution), and 2252(a)(4)(B) and 2252A(a)(5)(B) (possession), it is a federal crime for
any person to fae nort distribute, receive, and possess child pornography, as that term is defined
by federal law. Further under 18 U.S.C. Section 2253(a)(3), a person who is convicted of an
offense under 18 U.S.C. Section 2252 or 2252A, shall forfeit to the United States such person’s
interest in any property, real or personal, used or intended to be used to commit or to promote the

commission of such offense.

Computers and Child Pornography

4, Based upon my knowledge, training, and experience in child exploitation and
child pornography investigations, and the experience and training of other law enforcement

officers with whom I have had discussions, I know that computers and computer technology
Case 5:20-cm-00007-ELW Documenti_ Filed 01/16/20 Page 8 of 17 PagelD #: 8

have revolutionized the way in which child pornography is produced, distributed and utilized.
Prior to the advent of computers and the Internet, child pornography was produced using
cameras and film, resulting in either still photographs or movies. The photographs required
darkroom facilities and a significant amount of skill in order to develop ad reproduce the images.
As a result, there were definable costs involved with the praduciien of pornographic images. To
distribute these images on any scale also required significant resources. The photographs
themselves were somewhat bulky and required secure storage to prevent exposure to the public.
The distribution of these wares was accomplished through a combination of personal contacts,
mailings, and Seléchons calls, and compensation for these wares would follow the same paths.
More recently, through the use of computers and the Internet, distributors of child pornography

use membership-base/subscription-based websites to conduct business, allowing them to remain

relatively anonymous.

5. In addition, based upon my own knowledge, training, and experience in child
exploitation and child pornography investigations, and the experience and training of Sth
enforcement officers with whom I have had discussions, I know that the development of
computers has also revolutionized the way in which those who seek out child pornography are
able to obtain this material. Computers serve four basic functions in connection with child
pornography: production, communication, distribution, and storage. More specifically, the
development of computers has changed the methods used by those who seek to obtain access to

child pornography in these ways.

6. Producers of child pornography can now produce both still and moving images

directly from a common video or digital camera. The camera is attached, using a device such as
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 9 of 17 PagelD #: 9

a cable, or digital images are often uploaded from the camera’s memory card, directly to the
computer. Images can then be stored, manipulated, transferred, or printed directly from the
computer. Images can be edited in ways similar to how a photograph may be altered. Images
can be lightened, darkened, cropped, ss otherwise manipulated. As a result of this technology, it
is relatively inexpensive and technically easy to produce, store, and distribute child pornography.
In addition, there is an added benefit to the pornographer in that this method of production does

not leave as large a trail for law enforcement to follow.

%, The Internet allows any computer to connect to another computer. By connecting
to a host computer, electronic contact can be made to literally millions of computers around the
world. A host computer is one that is attached to a network and serves many users. Host
computers are sometimes apetiatediby, commercial Internet Service Providers (ISPs), which allow
subscribers ® dial a local number and connect to a network which is, in turn, connected to the
host systems. Host computers, including ISPs, allow e-mail service between subscribers and
sometimes between their own subscribers and those of other networks. In addition, these service

providers act as a gateway for their subscribers to the Internet or the World Wide Web.

8. The Internet allows users, while still maintaining anonymity, to easily locate (i)
other individuals with similar interests in child pornography; and (ii) websites that offer images
of child pornography. Those who seek to obtain images or videos of child pornography can use
standard Internet connections, such as those provided by business, universities, and government
agencies, to Gommunicate with each other and to distribute child pornography. These
communication links allow contacts around. the world as easily as calling next door.

Additionally, these communications can be quick, relatively secure, and as anonymous as
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 10 of 17 PagelD #: 10

desired. All of these advantages, which promote anonymity for both the distributor and
recipient, are well known and are the foundation of transactions involving those who wish to
gain access to child pornography over the Internet. Sometimes the only way to identify both
parties and verify the transportation of child pornography over the Internet is to examine the
recipient’s computer, including the Internet history and cache to look for “footprints” of the

websites and images accessed by the recipient.

9. The computer’s capability to store images in digital form makes it an ideal
_ Tepository for child pornography. The size of the dieetsnte storage media (commonly referred
to as a “hard drive”) used in home computers has grown tremendously with the last several
years. Hard drives with the capacity of 160 gigabytes are not uncommon. These drives can dott
thousands of images at very high resolution. Magnetic storage located in host computers adds
another dimension to the equation. It is possible to use a video earned to capture an image,
process that image in a computer with a video capture board, and save that image to storage in
another country. Once this is done, there is no readiis apparent evidence at the “scene of the
crime.” Only with careful laboratory examination of electronic storage devices is it possible to

recreate the evidence trail.
PROBABLE CAUSE

10. On October 29, 2019, an ICAC Taskforce Affiliate from the Siloam Springs
Police Department obtained a copy of National Center for Missing and Exploited Children
(NCMEC) CyberTipline Report No. 53877838 filed by Dropbox on or about August 20, 2019,
. regarding the Dropbox account associated with jakelankford888@gmail.com. On or about

October 29, 2019, the Taskforce Affiliate reviewed a copy of this CyberTipline Report that
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 11 of 17 PagelD #: 11

stated NCMEC received CyberTipline No. 53877838 from Dropbox. The CyberTip noted that

the images/videos appear to contain apparent child pornography.

11. | The Dropbox User Account information for the individual utilizing this Dropbox

account:

Email Address: jakelankford888(@gmail.com
Screen/User Name: Jake Lankford
ESP User ID: 1074088272

12. CyberTipline No. 53877838 contained 115 files (videos/images), which were
uploaded to Dropbox on various dates. The Taskforce Affiliate reviewed all the files and

described three images/videos as the following:
Image 1: Filename hash: 22e09d42a0c9b05559 1 fa8496029cbf9
File name: !!!(babyj-captive) (1) copie.mp4

a. This video is of a prepubescent female who has her legs spread open
and tied up. There is a purple blanket covering her upper chest and
face. The video shows a penis penetrating her vagina and anus. At the
end of the video the man ejaculates on the child’s stomach. The video
is two (2) minutes and one (1) second long.

Image 2: Filename hash: b41306e8000dc05da97cbd76d38c96ca
File name: verea sisters 3yo and 4yo.mp4

b. This video is of two prepubescent females taking a bath and
performing oral sex on a male’s penis. The video shows a male
rubbing his penis on one of the female’s vagina. When the man
ejaculated on the female’s vagina, he pushed his penis partly into the
female’s vagina. The video is four (4) minutes and 43 seconds long.

Image 3: Filename hash: 9e93b375c647c8e5 1 fef8e79f2e423bd
File name: b86ea129-50b6-4e1 0-b500-d£86300c8d66.mp4

c. This video is of a prepubescent female performing oral sex on a male’s
penis. The video showed a male ejaculating into the female’s mouth. ©
The video is 16 seconds long.

 

 

 
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 12 of 17 PageID #: 12

13. On October 29, 2019, the Taskforce Affiliate provided Dropbox Legal
Compliance (Dropbox) with a preservation letter for the Dropbox user account
jakelankford888@gmail.com.

14. The cyber tip did not provide the upload IP addresses for the associated child
pornography videos and photographs, but Dropbox advised they may be able to provide the
information with a valid search warrant. The Dropbox email account also had a username of Jake
Lankford with an ESP User ID 1074088272. The Taskforce Affiliate also received the Google
cyber tip the same day for Jake Lankford with an email address of jakelankford88@gmail.com
and phone number of 479-233-XXXX.

15. On or about October 29, 2019, an ICAC Taskforce Affiliate from the Siloam

Springs Police Department also received Cyber Tip Line Report Number 55686739 from the
National Center for Missing and Exploited Children (Hereinafter referred to as NCMEC), in
regards to a Google account that uploaded 44 images of what is believed to be child pornography
to the Google account of jakelankford88@gmail.com through Google Photos and Google Drive.
The information on the suspected media containing child pornography was.submitted to the
Cyber Tip Line by Google Inc. On September 19, 2019 and the lead _ subsequently sent to the
Arkansas Internet Crimes Against Children Task Force.

16. The cyber tip did not provide the upload IP addresses for the associated child
pornography photos, but Google advised they may be able to provide the information with a
valid search warrant. The Google email account was also found to be associated with a telephone
number of (479) 233-XXXX. Using open source information, the telephone number in question
showed to be used by Jake Lankford several times to call the Siloam Series Police Department,

with the last time being August 6, 2019.
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 13 of 17 PagelID #: 13

17. The Taskforce Affiliate viewed the reported child abuse images from the Google
account in question and observed 44 digital photographs depicting prepubescent white females.
Approximately 40 of the digital photographs were of girls ranging between approximately three
(3) years old to en 10 years old. The images depicted the girls exposing their vagina
and breasts in a sexual manner position. The Taskforce Affiliate viewed all of the files depicting
the minors and described three of these files as follows:

(a) Filename hash: 2a5c8887a395344f5d8ceal Ofce6babe

This image is of an approximate four (4) year old female. The image itself depicts the
female lying on her back with her legs spread open with an item inserted partly into her
vagina.

(b) Filename hash: 1£09d12aa77d03fca8be7595e008d1a0

This image is of a sleeping approximate seven (7) year old female. The image itself
depicts the nude female leaned back with her legs spread open exposing her vagina and
breasts.

(c) Filename hash: fObeeece7b0d629f08fbb 1 38ecfea87e

This image is of a sleeping approximate six (6) year old female. The image itself depicts
the female leaned back with her legs spread open exposing her vagina. The female is
wearing a shirt which is covering her breasts.

18. During the investigation, it was determined that Jake Lankford used phone
number 1-479-233-XXXX as his contact phone number with the apartment manager’s office
where he lives at 1255 W. Tulsa Street 18C, Siloam Springs, Arkansas. Jake Lankford has also
called the Siloam Springs Police Department using the phone number 1-479-233-XXXX. Using

Accurint, the Taskforce Affiliate was able to verify Jake Lankford uses the email

jakelankford88@gmail.com.
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 14 of 17 PagelD #: 14

19. On November 4, 2019, the Taskforce Affiliate learned Jake Lankford had moved
out of the 1255 West Tulsa Street 18C, Siloam Springs, Arkansas 72761 with no forwarding
address.

20. In November 2019, your Affiant sought and obtained search warrants for the
Google and Dropbox accounts of Jake Lankford (5:19CM116 and 5:19CM117 respectively). |
Results of those search warrants obtained and viewed by the Taskforce Affiliate show evidence
of child pornography in the Google and Dropbox accounts of Jake Lankford.

21. On December 3, 2019, the Taskforce Affiliate contacted Jake Lankford via phone
number 1-479-233-1410. Jake Lankford stated he was now living at The Waters of Rogers (long
term care facility) at 1513 South Dixieland Road 68A, Rogers, Arkansas 72758.

22. On December 6, 2019, the Taskforce Affiliate called The Waters of Rogers
Facility at phone number 479-636-5841 and spoke to employee Jesse (unknown last name). Jesse
confirmed Jake Lankford was living at The Water of Rogers Facility located at 1513 South
Dixieland Road, Rogers, Arkansas 72758. Jesse confirmed Jake Lankford was staying in room
68A, and currently does not have a roommate. |

23. © On January 15, 2020, the Taskforce Affiliate made contact with The Waters of
Rogers and an employee confirmed that Jake Lankford was still residing in room 68A.

24. Your Affiant is aware through his training and experience that collectors of child

pornography keep their collections even when they move residences.
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 15 of 17 PageID #: 15

Conclusion

25. Necessity of On-site and Off-site examinations of entire computers or storage
media. Based on my experience and the training and experience of other agents, many of the
items sought in this Affidavit may be stored electronically. Based on my experience and
consultation with computer forensic experts, I know that electronic files can be easily moved
from computer or electronic storage medium to another computer or medium. Therefore,
electronic files downloaded to or created on one computer can be copied on or transferred to any
other computer or storage medium at the — location. In addition, based on my experience, I
know that searching computerized information for evidence of crime often requires special
agents to seize most or all of a computer system’s central ee unit (CPU), input/output
peripheral dations: related software, documentation, and data security devices, including
passwords, so that a qualified computer expert can accurately retrieve the system’s data in a

laboratory or other controlled environment. This is true because of the following:

(a) Volume of evidence: Computer storage devices such as hard disks, diskettes,
tapes and laser disks, can store the equivalent of thousands of pages of information. This sorting
process can take up to several months to complete, depending on the volume of data stored.

Therefore, it would also be impractical to attempt this type of data search on site.

(b) Technical requirements: Searching computer systems for criminal evidence is
a highly technical process requiring expert skill and a properly controlled environment. The vast
array of computer hardware and snes available requires even computer experts to specialize
in some systems and applications, so it is difficult to know before a search which expert is

qualified to analyze the system and its data. In any event, data search protocols are exacting

10
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 16 of 17 PagelD #: 16

scientific procedures designed to protect the integrity of the evidence and to recover even hidden,
erased, compressed, password-protected, or encrypted files. Since computer evidence is
extretnely vulnerable to inadvertent or intentional destruction (both from external sources and
from destructive code embedded in the system such as a “booby trap”), a controlled environment

is essential to its complete and accurate analysis.

26. Therefore, authorization is sought in this application to seize the items set forth in
attachment “B” that are found on the premises to be searched, in order to examine those items for
evidence. If it is determined that data has been seized that does not constitute evidence of the

crimes detailed herein, the Government will return said data within a reasonable time.

27. Based on my experience and the training and experience of other agents involved
with this investigation, your affiant knows that individuals involved in the sexual exploitation of
children through child pornography almost always keep copies of their sexual explicit material.
Among the reasons copies are maintained is because child pornography is illegal to openly
. purchase, and the most common method of acquiring it is by trading with other people with
similar interests. It is also known that due to the inherent illegality of these sexually explicit
materials, they are most often kept in a place considered secure, usually a residence, to avoid

detection by law enforcement.

28. Based on the foregoing information, probable cause exists to believe there is
located at 1513 S. Dixieland Road 68A, Rogers, Arkansas 72758, the SUBJECT PREMISES,
evidence of violations of Title 18, United States Code, Sections 2252 and 2252A, et seq. Your
Affiant prays upon her honorable court to issue a search warrant for the SUBJECT PREMISES

for the items set forth in attachment “B” (which is attached hereto and incorporated herein by

11
Case 5:20-cm-00007-ELW Document1 Filed 01/16/20 Page 17 of 17 PagelD #: 17

reference), that constitute evidence, fruits, and instrumentalities of violation of Title 18, United

States Code, Sections 2252 and 2252A, et seq.

Thomas Wooten, Task Force Officer
Homeland Security Investigations

Affidavit subscribed and sworn to before me this \( p day of January, 2020.

fat. A Watdiwon.

Honorable Erin L. Wiedemann
Chief United States Magistrate Judge

 

12

 
